Citation Nr: 0111574	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for shortness of 
breath due to an undiagnosed illness, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from November 1961 to November 
1963 and from December 1990 to May 1991.

The appellant asserts in his Statement in Support of Claim 
dated in February 1999, that his condition has become worse 
and that he is having a hard time breathing.  In his June 
2000 substantive appeal, the appellant describes how he 
continues to run out of breath, especially when it is hot.  
He states that he needs a cool spot or area to work in.  He 
further asserts that his episodes of difficulty breathing 
occur two to three times per week.  He also describes how his 
nose runs anytime he bends down.

The Department of Veterans Affairs (VA) examined the veteran 
in October 1997.  At that time the examiner ordered chest x-
rays and pulmonary studies, but they were not completed prior 
to the examination report.  The medical history reveals the 
veteran had no shortness of breath except when he becomes 
very hot during the summer.  The veteran had no complaint or 
history of sinus difficulty, heart disease, gastrointestinal 
or genitourinary problems, surgery on his sinuses, smoking 
problems, difficulty with his lungs, or emphysema, or 
coughing, hemoptysis.  The report also reflects that the 
veteran does not use alcohol or drugs.  He has converted from 
a negative skin test to a positive skin test and received 
isoniazid for six months in 1960, but shows no active disease 
or active malignant process.  Physical examination revealed 
the lung fields were clear in all areas and there was no 
wheezing, rales or rhonchi.  The heart had a regular rate and 
rhythm and rate without murmurs, rubs or gallops.  The 
diagnoses reveals a history of tobacco use over 20 years ago 
and a history of tuberculosis skin test converting from 
negative to positive.

The October 1997 chest x-rays were interpreted to show a 
cardiac shadow that was not enlarged, a mildly ectatic aorta, 
scattered granulomatous calcifications in the lung fields 
which were clear otherwise.  The radiology report also 
reveals that the bony structures were intact and 
hemidiaphragms were well maintained.  The October 1997 x-rays 
were compared with a study done in March 1995.  The 
radiologist interpreted the x-ray to show no change and found 
no evidence of acute cardiopulmonary disease.   The pulmonary 
function report reveals mild restriction with no significant 
improvement with one trial of bronchodilators.

The VA examined the veteran again in January 1998 with 
reference to the October 1997 chest x-rays and pulmonary 
studies.  The examination report reveals a diagnosis of very 
mild restrictive lung disease secondary to a history of 
smoking. 

The Board is not required to remand an appeal merely because 
of the passage of time when an adequate examination report 
was originally prepared unless the severity of the disability 
has increased.  However, when an appellant claims that his 
condition has worsened since he was originally rated and the 
evidence is too old for an adequate evaluation of appellant's 
current condition, the VA's duty to assist includes providing 
a new examination.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In both a February 1999 statement and on his VA 
Form 9 of June 2000, however, the veteran has specifically 
alleged or described a worsening of his disability since the 
last VA examination.  Moreover, in light of recent pertinent 
legislative changes set forth below, the Board finds that the 
appellant's description of his worsening condition is 
sufficient to require that the veteran be afforded a new VA 
examination to ascertain whether his disability has worsened 
to such a degree as to entitle him to an increased 
evaluation. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the service-
connected respiratory disorder.  Any 
medical records other than those now on 
file pertaining to treatment of the 
service-connected respiratory disorder 
should be obtained and associated with 
the claims folder.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's respiratory disorder.  All 
indicated studies must be conducted, 
including a forced expiratory volume 
(FEV-1) test and a forced vital capacity 
test.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  If possible, the examiner 
should provide a reference to the recent 
treatment history of the veteran in terms 
of the frequency of use of inhalational 
or oral bronchodilator therapy, 
inhalational anti-inflammatory 
medication, corticosteroid use, or the 
use of immuno-suppressive medications.  
If possible, the frequency of visits to a 
physician for required care of 
respiratory exacerbations should be 
identified.  The examiner should provide 
reasons and bases for any opinions 
expressed as to the nature and severity 
of the veteran's service-connected 
respiratory disability.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for shortness of breath due to an 
undiagnosed illness, currently evaluated 
as 10 percent disabling.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


